GILMAN & PEVEHOUSE
Kenal, ALASKA 99611
Puone (907) 283-2600 Fax (907) 283-2009

130 Sourn WiLLow StreE&Et, Surre 3

 

 

Blaine D. Gilman, Esq.

Emily A.J. Hall, Esq.

Gilman & Pevehouse

130 South Willow, Suite 3
Kenai, Alaska 99611
Telephone: (907) 283-2600
Facsimile: (907) 398-2009
bdgilman@gilmanlawak.com
ejhall(@gilmaniawak.com

Attorneys for Defendants, Helen Knopp, Estate of Gary Knopp
& G & H Construction
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA
RHONDA ROGERS, individually and
On behalf of the ESTATE OF DAVID
ROGERS,
Plaintiffs,
Vs.
HELEN KNOPP, individually and as
the Personal Representative of the
ESTATE OF GARY KNOPP, and
G & H CONSTRUCTION,
Defendants.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

Case No.: 3:21-cv-00071-TMB

 

STIPULATION TO REMAND TO STATE COURT
The parties by and through their attorneys stipulate that the Alaska Superior Court
has jurisdiction over this case and the case should be remanded back to the state court
action, Rhonda Rogers, individually and on behalf of the Estate of David Rogers, v. Helen
Knopp, individually and as the Personal Representative of the Estate of Gary Knopp, and
G & H Construction, Case No. 3AN-21-04688 CI in the Superior Court for the State of
Alaska, Third Judicial District at Anchorage.

Stipulation To Remand To State Court, Page 1 of 2
Rhonda Rogers, et al v. Helen Knopp, et al

Case Noe 33 BP pey-bN871-TMB Document 4 Filed 03/26/21 Page 1 of 2

 
GILMAN & PEVEHOUSE

130 SoutrH WILLow STREET, Sure 3

KEnal, ALASKA 99611
Puone (907) 283-2600 Fax (907) 283-2009

 

 

Dated: 03/26/21

Dated: 03/26/21

CERTIFICATE OF SERVICE

I hereby certify that on March 26,
2021, a true and correct copy of the
foregoing document was served via
the Court’s CM/ECF electronic
service on the following counsel of
record:

David Karl Gross,
Birch Horton Bittner & Cherot
Attorney for Plaintiffs

Email: dgross@bhb.com

/s/ Rebecca Gilman

Stipulation To Remand To State Court,
Rhonda Rogers, et al v. Helen Knopp, et al

By:

Birch Horton Bittner & Cherot
Attomeys For Plaintiffs

/s/ David Karl Gross
David Karl Gross, ABA #: 9611065

Gilman & Pevehouse
Attorneys For Defendants

/s/ Blaine D. Gilman
Blaine D. Gilman, ABA #: 8611112

Page 2 of 2

Case Noe 3:21-gy2)P02)-84871-TMB Document 4 Filed 03/26/21 Page 2 of 2

 
